DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the additional collection chamber".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (WO 2012/126478).

Regarding claim 21 Larson discloses system for sorting sperm of a sample, comprising (See Larson Abstract): 
a housing comprising a lower component and an upper component coupled together; a fluidic system supported by the housing;(See Larson Figs. 1-2 wherein a housing has an upper component having 22 and a lower  component 5 integrally coupled together and having a fluidic system, i.e. holding fluid, supported thereby.)
a collection chamber formed by the lower component and the upper component when coupled together, and configured to pass motile sperm for harvesting and restrict non-motile sperm, the collection chamber including a first chamber and a second chamber positioned above the first chamber;(See Larson Figs. 1-2 wherein there is a collection chamber formed by the lower and upper components when coupled configured to pass motile sperm for harvesting and restrict non-motile sperm.  The chamber include a first lower chamber in 5 and a second upper chamber in 21 or 22.)
an inlet extending through the lower component and providing access to the fluidic system to deliver sperm to the fluidic system and at least one channel extending from the inlet to the collection chamber to allow sperm delivered to the fluidic system through the inlet to progress along a flow path toward the collection chamber. (See Larson Figs. 2-3 wherein an inlet at 11 extends through the lower compartment and is connected via a channel at 33 to the collection chamber 21.)
 a filter including a plurality of micropores and arranged in the collection chamber to cause sperm traveling along a flow path to move through the filter and against gravity to reach the second chamber, wherein the filter is located between the upper component and the lower component when coupled together;(See Larson Figs. 1-2 wherein a filter 42 has a plurality of micropores.  The filter causes sperm traveling a flow path to move through the filter against gravity to reach the second chamber.  The filter is located between the upper and lower component.)
and an additional collection chamber extending into the upper component and connected to the second chamber, the additional collection chamber sized to facilitate harvesting some of the motile sperm, wherein the fluidic system is configured such that upon use, a percentage of motile sperm to non- motile sperm harvested through an outlet is greater than the percentage in the sample. (See Larson Figs. 1-2 wherein an additional collection chamber 3 extends into the upper compartment and is connected to the second chamber.  The outlet receives motile sperm to be harvested.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29, 32-40 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickwood (US 2005/0158700) and further in view of Larson (WO 2012/126478)  


Regarding claim 21 Brickwood discloses system for sorting sperm of a sample, comprising (See Brickwood Abstract): 
a housing comprising a lower component and an upper component coupled together; a fluidic system supported by the housing;(See Brickwood Figs. 1-5 wherein a housing has an upper component 10 and a lower  component 99 coupled together and having a fluidic system, i.e. holding fluid, supported thereby.)
 a collection chamber formed by the lower component and the upper component when coupled together, and configured to pass motile sperm for harvesting and restrict non-motile sperm, the collection chamber including a first chamber and a second chamber positioned above the first chamber;(See Brickwood Figs. 1-5 wherein there is a collection chamber formed by the lower and upper components when coupled configured to pass motile sperm for harvesting and restrict non-motile sperm.  The chamber include a first lower chamber in 99 and a second upper chamber in 10.)
 a filter including a plurality of micropores and arranged in the collection chamber to cause sperm traveling along a flow path to move through the filter and against gravity to reach the second chamber, wherein the filter is located between the upper component and the lower component when coupled together;(See Brickwood Figs. 1-5 wherein a filter, i.e. mesh 21, has a plurality of micropores, i.e. spacings between the mesh.  The filter causes sperm traveling a flow path to move through the filter against gravity to reach the second chamber.  The filter is located between the upper and lower component.)

and an additional collection chamber extending into the upper component and connected to the second chamber, the additional collection chamber sized to facilitate harvesting some of the motile sperm, wherein the fluidic system is configured such that upon use, a percentage of motile sperm to non- motile sperm harvested through an outlet is greater than the percentage in the sample. (See Brickwood Figs. 1-5 wherein an additional collection chamber 35,51, and or holding 80 extends into the upper compartment and is connected to the second chamber.  The outlet receives motile sperm to be harvested.)

Brickwood does not specifically disclose an inlet and channel connected thereto.

Larson discloses a system for sorting sperm comprising an inlet extending through a lower component and providing access to the fluidic system to deliver sperm to the fluidic system and at least one channel extending from the inlet to a collection chamber to allow sperm delivered to the fluidic system through the inlet to progress along a flow path toward the collection chamber. (See Larson Figs. 2-3 wherein an inlet at 11 extends through the lower compartment and is connected via a channel at 33 to the collection chamber 21.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an inlet and channel as described by Larson in the device of Brickwood because such an inlet and channel allow for loading and conditioning of a sample before analysis thereof as would be desirable in the device of Brickwood.


Regarding claim 22 Brickwood discloses all the claim limitations as set forth above as well as the device wherein the plurality of micropores are sized to permit a head of the sperm to pass therethrough. (See Brickwood Figs. 1-5 wherein sperm pass through the micropores and thus they are sized to permit a head of a sperm to pass through.)

Regarding claim 23 Brickwood discloses all the claim limitations as set forth above but does not specifically disclose wherein the plurality of micropores are at least 1 um and less than 10 um in diameter. 
It is noted that such a modification would have required a mere change in size of the pores which would have been obvious to one of ordinary skill in the art at the time of filling because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Furthermore one of ordinary skill in the art would have been motivated to optimize the pore size in order to obtain the desired balance between flow through speed and motile sperm filtering accuracy. As such, without showing unexpected results, the claimed pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the filing would have optimized, by routine experimentation, the pore size of the filter in the apparatus of Brickwood to obtain the desired balance between flow speed and motile sperm filtering accuracy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claim 24 and 32 Brickwood discloses all the claim limitations as set forth above as well as the device wherein the fluidic system is configured such that upon use the motile sperm pass through the filter into the second chamber and traverse a path from the second chamber into the additional collection chamber in a flow-free manner.(See Brickwood Figs. 2-5 wherein during use the sperm pass through the filter 21 and into the second chamber and into the additional collection chamber 80 in a flow-free manner, i.e. there is no pump.) the second chamber is connected to the additional collection chamber by a fluid connection channel. (See Brickwood Figs. 1-5 wherein the second chamber is connected to the outlet at 80 by a fluid connection channel formed by 35 and 51.) wherein no other channels extend from the second chamber.(See Brickwood Figs. 1-5 wherein the only channel extending from the second chamber is the one formed by 35 and 51.)

Regarding claims 25 and 29 Brickwood discloses all the claim limitations as set forth above as well as the device wherein the additional collection chamber does not comprise a filter. (See Brickwood Fig. 2 wherein the filter 21 is not in the additional collection chamber 35.)
 
Regarding claim 26 Brickwood discloses all the claim limitations as set forth above as well as the device wherein a top portion of the second chamber of the collection chamber is open and provides access to the fluidic system. (See Brickwood wherein the top portion of the second collection chamber is open and provides access to the fluid system by collar 50.)

Regarding claims 27 and 28 modified Brickwood discloses all the claim limitations as set forth above as well as the device further comprising sperm arranged at the inlet and sperm within the at least one channel but not above the filter. (See Brickwood and Larson  wherein the sperm are placed in the inlet and into the channel which is fluidically below the filter.)
Furthermore it is noted that such limitations are directed to materials worked on by the device, i.e. sperm, which do not define structural elements of the claimed device which differentiate it from the cited prior art. See MPEP 2115

Regarding claims 33 and 40  Brickwood discloses a method for sorting sperm, comprising (See Brickwood Abstract) : delivering a sample of sperm into a fluidic system; allowing sperm in the sample of sperm to traverse a flow path through a collection chamber (See Brickwood Figs, 1-5 wherein a sperm sample is placed in a fluidic system at 99 and traverses a flow path through a collection chamber.)
 wherein the collection chamber includes a first chamber and a second chamber positioned above the first chamber, wherein the first chamber and the second chamber are separated by a filter positioned in the collection chamber, wherein the filter has a plurality of micropores sized to permit a head of the sperm to pass therethrough; allowing at least some motile sperm from the sample of sperm that have entered the collection chamber to selectively pass through the filter against gravity to traverse a path into the second chamber and then to traverse a path into an additional collection chamber; (See Brickwood Figs. 1-5 wherein there is a collection chamber formed by the lower and upper components when coupled configured to pass motile sperm for harvesting and restrict non-motile sperm.  The chamber include a first lower chamber in 99 and a second upper chamber in 10. A filter, i.e. mesh 21, has a plurality of micropores, i.e. spacings between the mesh.  The filter causes sperm traveling a flow path to move through the filter against gravity to reach the second chamber.  The filter is located between the upper and lower component and sperm selectively pass therethrough then traverse a path into an additional collection chamber at 35,51, or holding 80.)
the second chamber is connected to the additional collection chamber by a fluid connection channel.  (See Brickwood Figs. 1-5 wherein the additional collection chamber is an open end of an additional collection chamber at 80 connected to the second chamber by a fluid connection channel formed by 35 and 51.) wherein no other channels extend from the second chamber.  (See Brickwood Figs. 1-5 wherein the only channel extending from the second chamber is the one formed by 35 and 51.)
 and harvesting , at least some of the motile sperm that have passed through the filter and into the additional collection chamber,(See Brickwood Fgis. 1-5 wherien some motile sperm that have passed though the filter are harvest on 80 through the additional collection chamber)
 wherein the fluidic system is configured such that the motile sperm pass through the filter into the second chamber and move from the second chamber into the additional collection chamber in a flow-free manner and such that a percentage of motile sperm to non- motile sperm that are harvested and present at the additional collection chamber is greater than the percentage in the sample.  (See Brickwood Figs. 1-5 wherein non-motile sperm pass the filter 21 against gravity in a flow-free manner, i.e. no pumps are used, and into the additional collection chamber and thus the sperm present at the additional collection chamber have a higher percentage of motile sperm than in the original sample.) 

Brickwood does not specifically disclose an inlet and channel connected thereto.

Larson discloses a system for sorting sperm comprising an inlet extending through a lower component and providing access to the fluidic system to deliver sperm to the fluidic system and at least one channel extending from the inlet to a collection chamber to allow sperm delivered to the fluidic system through the inlet to progress along a flow path toward the collection chamber. (See Larson Figs. 2-3 wherein an inlet at 11 extends through the lower compartment and is connected via a channel at 33 to the collection chamber 21.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an inlet and channel as described by Larson in the device of Brickwood because such an inlet and channel allow for loading and conditioning of a sample before analysis thereof as would be desirable in the device of Brickwood.

Regarding claim 34 Brickwood discloses all the claim limitations as set forth above as well as the method wherein fluidic system comprises a housing including a lower component and an upper component coupled together. (See Brickwood Fig. 1-3 wherein a housing includes a lower component 90 and an upper component 10)

Regarding claim 35 Brickwood discloses all the claim limitations as set forth above as well as the method wherein the filter is located between the upper component and the lower component.  (See Brickwood Fig. 1-3 wherein the filter 21 is located between the upper and lower component.)

Regarding claim 36 and 39 Brickwood discloses all the claim limitations as set forth above as well as the method wherein a top of the second chamber is open and provides access to the fluidic system, in addition to the additional collection chamber. (See Brickwood wherein the top portion of the second collection chamber is open and provides access to the fluid system by collar 50.)
 
Regarding claim 37 Brickwood discloses all the claim limitations as set forth above as well as the method wherein the second chamber is connected to the additional collection chamber by a fluid connection channel.  (See Brickwood Figs. 1-5 wherein the additional collection chamber is an open end of an additional collection chamber at 80 connected to the second chamber by a fluid connection channel formed by 35 and 51.) wherein no other channels extend from the second chamber.  (See Brickwood Figs. 1-5 wherein the only channel extending from the second chamber is the one formed by 35 and 51.)

Regarding claims 38 and 42 Brickwood discloses all the claim limitations as set forth above as well as the method wherein the additional chamber does not comprise a filter when the at least some of the motile sperm are harvested. (See Brickwood Fig. 2 wherein the filter 21 is not in the additional chamber.)

Regarding claim 43 Brickwood discloses all the claim limitations as set forth above but does not specifically disclose wherein the plurality of micropores are at least 1 um and less than 10 um in diameter. 
It is noted that such a modification would have required a mere change in size of the pores which would have been obvious to one of ordinary skill in the art at the time of filling because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Furthermore one of ordinary skill in the art would have been motivated to optimize the pore size in order to obtain the desired balance between flow through speed and motile sperm filtering accuracy. As such, without showing unexpected results, the claimed pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the filing would have optimized, by routine experimentation, the pore size of the filter in the apparatus of Brickwood to obtain the desired balance between flow speed and motile sperm filtering accuracy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claim 44 Brickwood discloses all the claim limitations as set forth above as well as the method wherein the filter is located between the upper component and the lower component.  (See Brickwood Fig. 1-3 wherein the filter 21 is located between the upper and lower component.)


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickwood (US 2005/0158700) in view of Larson (WO 2012/126478)  as applied to claims above, and further in view of Kirschhoffer et al. (US 2015/0132755).

Regarding claim 31 Brickwood discloses all the claim limitations as set forth above but does not specifically disclose the device wherein the filter is a polycarbonate filter.

Kirschhoffer et al. discloses a device for biological sample analysis wherein filters having micropores may be formed from materials including nylon and polycarbonate. (See Abstract and [0055])

It would have been obvious to one of ordinary skill in the art at the time of filing to form the filter of Brickwood from polycarbonate as described by Kirschhoffer et al. because such polycarbonate filters are known in the art to. be utilized in biological material handling devices and such a filter represents a known and suitable microporous material capable of filtering biological materials as is required by Brickwood
Furthermore since the prior art of Kirschhoffer et al. recognizes the equivalency of nylon and polycarbonate in the field of microporous filter materials, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the nylon of Brickwood with the polycarbonate of Kirschhoffer et al. as it is merely the selection of functionally equivalent filter materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (WO 2012/126478) as applied to claims above.

Regarding claim 23 Larson discloses all the claim limitations as set forth above but does not specifically disclose wherein the plurality of micropores are at least 1 um and less than 10 um in diameter. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (WO 2012/126478) as applied to claims above, and further in view of Takayama et al. (US 2006/0270021).

Regarding claim 30 Larson discloses all the claim limitations as set forth above as well as the device wherein the device may be formed from glass and is transparent but does not specifically disclose the use of a slide under the lower compartment forming a lower surface of at least one channel.


Takayama et al. discloses a sperm motility analysis device wherein a housing has a slide supporting it and located as a bottom surface of the device and forms a lower surface of device channels. (See Takayama [0070]-[0071] wherein a glass slide supports a fluidic housing and forms a lower surface of channels.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a glass slide as a bottom surface of the housing and fluidic channels as described by Takayama in the device of Larson because such a slide allows sealing of device components and is known in the art to form a bottom glass as would be desirable in the device of Larson.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 and 42-44 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/872872 in view of Larson (WO 2012/126478).  The claims of copending Application No. 17/872872 include all limitations and are generally more specific than the present claims but do not describe an inlet structure and refer to an outlet and not an additional collection chamber.

Larson discloses a sperm analysis device comprising an inlet structure and wherein there are additional collection chambers provided. (See Larson Abstract and Figs. 2-3.
 It would have been obvious to one of ordinary skill in the art at the time of filing to provide an inlet structure and additional colleciotn chambers as described by Larson in the device of copending Application No. 17/872872 because such structures allow for the effective addition of a sample and collection of separated sperm as would be desirable in the device of copending Application No. 17/872872. 
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799